This “Corrected Notice of Allowability” is being mailed in view of IDS filed 8/5/2021.


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Huang on May 3, 2021.
The application has been amended as follows:
Claims 1, 3-4, 11 and 16 have been amended and claims 5, 9, 14 and 20 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended) An electronic device, comprising:
a first processor configured to perform wireless communication with a local area data network (LADN); and
a second processor electrically connected with the first processor,
a memory electrically connected with the first processor,
wherein the first processor is configured to:
	receive a first message from the LADN indicating that a wireless communication session with the LADN is deactivated rather than released, 
		wherein the first message includes a radio resource control (RRC) message,
		wherein release includes release of radio resources and tunneling with the LADN, and removal information associated with the LADN, and
		wherein deactivation includes release of radio resources and tunneling, and retaining of information associated with the LADN; 
	after receiving the first message, store at least one of an address of the electronic device, a domain name server (DNS) address, and quality of service (QoS) information in the memory;
	determine whether the wireless communication session is deactivated because the electronic device has departed from a geographic service area of the LADN, wherein the first processor is configured to determine whether the wireless communication session is deactivated, according to whether a radio resource corresponding to the wireless communication session is released; 
	when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated, wherein the second processor terminates generation of a data packet for uplink transmission based on the indication that the wireless communication session is released, while the wireless communication session is deactivated rather than released; and
	when determining that deactivation is unrelated to the geographic service area and the electronic device remains in the geographic service area, permit the second processor to continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet.

Claim 3 has been amended as follows:
     3. (Currently Amended) The electronic device of claim 1, wherein deactivation of the wireless communication session includes releasing the resources the 

Claim 4 has been amended as follows:
     4. (Currently Amended) The electronic device of claim 1, wherein deactivation of the wireless communication session includes releasing the resources removing the the 

Claim 5 canceled.
Claim 9 canceled.

Claim 11 has been amended as follows:
      11. (Currently Amended) An electronic device, comprising:
a first processor configured to perform wireless communication with a local area data network (LADN); and
a second processor electrically connected with the first processor and configured to generate a data packet for uplink transmission,
wherein the first processor is configured to:
receive a first message from the LADN indicating that a wireless communication session with the LADN is deactivated rather than released, as the electronic device has departed from a geographic service area of the LADN, 
	wherein the first processor is configured to determine whether the wireless communication session is deactivated, according to whether a radio resource corresponding to the wireless communication session is released, the release including the radio resources and tunneling with the LADN, and removal of information associated with the LADN, and
	wherein deactivation includes release of the radio resources and tunneling, and retaining of information associated with the LADN; 
transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated, whereas the LADN is deactivated rather than released; and
after detecting that the wireless communication session is deactivated, initiate buffering of data packets for the uplink transmission in absence of transmitting the data packet to the LADN,
wherein the first processor is configured to set a condition for terminating the buffering of data packets for the uplink transmission, and while the set condition is not met and the electronic device remains within the geographic service area of the LADN, transmit buffered data packets to the LADN.

Claim 14 canceled.

Claim 16 has been amended as follows:
     16. 	(Currently Amended) An electronic device, comprising:
at least one processor configured to perform wireless communication with a local area data network (LADN); and
a memory, electrically connected with the at least one processor, storing instructions executable by the at least one processor to cause the electronic device to:
generate data packets for uplink transmission with the LADN,
detect deactivation rather than released of a wireless communication session with the LADN,
	wherein release includes release of radio resources and tunneling with the LADN, and removal information associated with the LADN, and
	wherein deactivation includes release of radio resources and tunneling, and retaining of information associated with the LADN,
detect whether the wireless communication session is deactivated because the electronic device has left a geographic service area of the LADN, wherein the wireless communication session is detected as deactivated according to whether a radio resource corresponding to the wireless communication session is released,
when detecting that the wireless communication session is deactivated because electronic device has left the geographic service area, transmitting a message to another processor that the wireless communication session is released, whereas the wireless communication session is deactivated rather than released, to cause the another processor to terminate the generation of data packets for the uplink transmission, 
	wherein after the electronic device leaves the geographic service area of the LADN, the at least one processor stores in the memory at least any one of an address of the electronic device, a domain name server (DNS) address, and quality of service (QoS) information, and
when detecting that deactivation is unrelated to the geographic service area and the electronic device remains in the geographic service area, continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet.


Claim 20 canceled.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 Section II – page 12, filed April 23, 2021, with respect to claims 1-4, 6-8, 10-13, and 15-19 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-4, 6-8, 10-13, and 15-19 have been withdrawn, in view of above Examiners amendment.

Allowable Subject Matter
Claim(s) 1-4, 6-8, 10-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-8, 10-13, and 15-19 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, and 16 … after receiving the first message, store at least one of an address of the electronic device, a domain name server (DNS) address, and quality of service (QoS) information in the memory; determine whether the wireless communication session is deactivated because the electronic device has departed from a geographic service area of the LADN, wherein the first processor is configured to determine whether the wireless communication session is deactivated, according to whether a radio resource corresponding to the wireless communication session is released; when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated, wherein the second processor terminates generation of a data packet for uplink transmission based on the indication that the wireless communication session is released, while the wireless communication session is deactivated rather than released; and when determining that deactivation is unrelated to the geographic service area and the electronic device remains in the geographic service area, permit the second processor to continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet… and in combination with other limitations recited as specified in claims 1, and 16.
In claim 11 … receive a first message from the LADN indicating that a wireless communication session with the LADN is deactivated rather than released, as the electronic device has departed from a geographic service area of the LADN, wherein the first processor is configured to determine whether the wireless communication session is deactivated, according to whether a radio resource corresponding to the wireless communication session is released, the release including release of the radio resources and tunneling with the LADN, and removal of information associated with the LADN, and wherein deactivation includes release of the radio resources and tunneling, and retaining of information associated with the LADN; transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated, whereas the LADN is deactivated rather than released; and after detecting that the wireless communication session is deactivated, initiate buffering of data packets for the uplink transmission in absence of transmitting the data packet to the LADN, wherein the first processor is configured to set a condition for terminating the buffering of data packets for the uplink transmission, and while the set condition is not met and the electronic device remains within the geographic service area of the LADN, transmit buffered data packets to the LADN… and in combination with other limitations recited as specified in claim 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (US Pub. No.: 2019/0182788) discloses a 5G or pre-5G communication system for supporting a data transmission rate higher than that of a 4G communication system such as LTE. According to an embodiment of the present invention, a method of a terminal in a wireless mobile communication system comprises the steps of: receiving data network information including data network access permission region information and data network identification information; checking whether the terminal enters a data network access permission region, on the basis of the data network information; and performing a data network access procedure on the basis of the checking result. 
Pasupuleti et al. (US Pub. No.: 2016/0338036) discloses techniques for using wireless link information from baseband to trigger application data activity. According to some embodiments, wireless link information from baseband may be received at an application processor of a wireless device. The wireless link information may indicate whether the wireless link is in a connected state or an idle state. Network activity timing for one or more application network activity requests may be selected based at least in part on the wireless link information. The application network activity may be initiated for the one or more application network activity requests according to the selected network activity timing.
Larsson (US Patent No.:6,643,262) discloses a system and method for the efficient utilization of core telecommunications resources (including both switching and transport resources) during a datacom session over a connection-oriented telecommunications system is described. First, the telecommunications resources along a connection path are partitioned into two or more segments. One or more pause sensors placed along the connection path detect periods of inactivity in an connection. Whenever such a period of inactivity is detected, the pause sensor selectively causes the release of core telecommunications resources for reallocation to active applications, typically by deactivating one or more segments. When wake-up sensors detect renewed activity over the connection, then the dormant connection is reactivated by reallocating core physical resources. The dynamic connection technique of the present invention can be used both with analog (inband) signaling systems (e.g., Plain Old Telephone Service) as well as with digital signaling systems (e.g., Integrated Services Digital Network). The deactivation and reactivation of core telecommunications resources can be performed using various priority schemes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469